Citation Nr: 0527322	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-32 294	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluation is warranted for post traumatic stress 
disorder from July 12, 2002?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant and J.M.




INTRODUCTION


The veteran served on active duty from September 1967 to 
March 1971.  He died in May 2005.

This case arises from a rating decision issued by the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO).


FINDINGS OF FACT

1.	The veteran served on active duty from September 1967 to 
March 1971.

2.	In September 2005, the Board was notified by the Newark 
RO that the veteran died in May 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


